Title: To Thomas Jefferson from Albert Gallatin, 5 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Treasury DepartmentMarch 5th 1807
                        
                        I enclose a representation from the sureties of Mr Bloodworth collector of Wilmington, in which they state
                            that having actually inspected his accounts, it appeared that he was very considerably in arrears, and had been in the
                            habit of using or allowing to be used the monies of the United States & that he had with the said monies purchased land
                            & negroes. They add that they have reason to believe that those arrearages have, since that inspection, considerably
                            augmented & now exceed by many thousand dollars what Mr Bloodworth is worth: and they conclude by praying that an
                            immediate official examination of his accounts may take place.
                        The fact of delinquency being established, it seems to me that an examination is unnecessary & will only be
                            productive of delay and of an increased loss to the public. I beg therefore respectfully to submit the propriety of an
                            immediate removal.
                        It is proper at the same time to state that it is the general belief, and as I understand of the sureties
                            themselves, that this unfortunate occurrence must be altogether ascribed to the persons employed by Mr Bloodworth & in
                            whom he has placed a misjudged confidence. 
                  I have the honor to be with the highest respect Sir Your most obedient Servant
                        
                            Albert Gallatin
                            
                        
                    